DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
0. The present application is being examined under the pre-AIA  first to invent provisions.
1. The Action is responsive to Applicant’s Remarks/Arguments Made in an Amendment filed 11/12/2021. 
2. Please note claims 113-140 are examined, rejected and pending. Claims 113, 120, 127 and 134 are independent.
Information Disclosure Statement
3. The information disclosure statement filed 11/12/2021 complies with 37 CFR 1.97(c) and therein have been considered. Its corresponding PTO-1449 have been signed as attached.
Double Patenting
4. The non-statutory double patenting rejection made against U.S. Patent #10725989 issued 11/02/2017 to the parent application 15802348 is hereby withdrawn, as a necessity to the terminal disclaimer filed and approved 11/12/2021.
Response to Arguments
5. Applicant’s arguments with respect to claim(s) 113-140 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.1. Claims 113-115, 120-122, 127-129, and 134-136 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Simonetti: “HYBRID DATABASE STRUCTURE LINKING NAVIGATIONAL FIELDS HAVING A HIERARCHIAL DATABASE STRUCTURE TO INFORMATIONAL FIELDS HAVING A RELATIONAL DATABASE STRUCTURE”, (United States Patent US 5295261 A, FILED October 30, 1989; and Published 1994-03-15), in view of 
Abadi et al.: “DYNAMIC FINE-GRAINED DEPENDENCY ANALYSIS FOR A FUNCTIONAL LANGUAGE”, (United States Patent US 5940619 A, filed 1996-10-25; and published 1999-08-17, hereafter “Abadi”).
  
As per claim 113, Simonetti teaches a method of generating complex two-dimensional graphical hierarchies for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy (See Figs. 2B-2C and col. 8, lines 12-14 and 31-35, converting the database consists 
Simonetti does not explicitly teach the method comprising: accessing instructions from one or more physical memory devices for execution by one or more processors.
However, Abadi teaches the method comprising accessing instructions from one or more physical memory devices for execution by one or more processors (See col. 11, lines 26 and 31-33, executing a computer program for interpreting the program in a processor connected to the first memory and a second memory to produce result values from at least some of the input values).
It would have been obvious to one of the ordinary skill in the art at the time of applicant's invention was made application to combine the teachings of Abadi with Simonetti because Simonetti is dedicated to implementing hierarchical database for query search and Abadi is dedicated to t caching input and output data processed by computer systems and the combined teaching would have helped Simonetti to improve the storage efficiency for hierarchically ordered data, queries based on this database often may be answered without searching through all of the leaf nodes. 
Simonetti in view of Abadi further teaches:
executing instructions accessed from the one or more physical memory devices by the one or more processors (See Abadi: Abstract, col. 1, lines 28-32 and 39-42, each function operates on combinations of the input values and the functions of the program and the program is interpreted in a processor connected to the first memory, the source code objects are compiled to generate as output data, object code objects. The object code objects are then linked to generate the machine executable image of the software system; and an operation such as a function application stores all arguments to which a function is applied, together with the results which are obtained); 
storing, in the at least one of the physical memory devices, signal values resulting from having executed the instructions on the one or more processors (See Abadi: col. 2, lines 6-8, result data produced from long-to-compute expressions are cached to reduce processing costs; and col. 3, lines 51-55, the second search table would then be searched for all entries having the state variable equal to the state to produce a second result list which is stored in a second temporary memory buffer), 
wherein the one or more physical memory devices also store a database or a portion thereof (See Simonetti: col. 7, lines 36-37, the memory or disk space needed to store the database); 
wherein the accessed instructions to transform the database, or the portion thereof, to one or more tree hierarchies (See Simonetti: Figs. 2B-2C and col. 8, lines 
wherein executing the accessed tree hierarchy transformation instructions further comprising: 
generating at least some tree hierarchy structures and associated tree label values (See Simonetti: Figs. 2B-2C and col. 8, lines 12-14 and 31-35, converting the database consists of replacing table 41 by a tree structure 50 as shown in FIG. 2C and tree structure 50 is accessed at the city level and the node corresponding to the city in question found. The node is then traced via its links to the unique identifier at level 54. The unique identifiers are then used to access the informational data in table 42; and Abadi: col. 11, lines 66-67 and col. 9, line 6, the nodes of the parse tree 210 can be named using labels; and a set of "name=value" associations that define the current context of interpretation for the expression);
determining, for the generated at least some tree hierarchy structures and associated tree label values, symbol values associated therewith (See Simonetti: Figs. 2B-2C and col. 8, lines 12-14 and 31-35, converting the database consists of replacing table 41 by a tree structure 50 as shown in FIG. 2C and tree structure 50 is 
storing, in the at least one of the physical memory devices, the symbol values (See Abadi: col. 2, lines 33-35, recording names of values on which an expression depends, and producing cache entries that only store named values ). 

As per claim 114, Simonetti in view of Abadi teaches the method of claim 113, the method further comprising:              for respective ones of the at least some tree hierarchy structures and associated tree label values, identifying subtree hierarchies coupled to a root node (See Simonetti: Fig. 3C and col. 9, lines 16-21, tree structures 50 and 60 have a set of nodes in common, namely the nodes in set 52 in tree structure 50 and the nodes in set 62 in tree structure 60. The two tree structures are merged by linking each regional distribution node in set 61 to the city node in set 52 corresponding to the city said node is linked to in set 62.; and Abadi: col. 10, lines 48-49, a tree 1140 having labels i and k, e.g., node 1140). 

Simonetti in view of Abadi teaches the method of claim 114, wherein the symbol values comprise numerical values, the method further comprising:              associating the generated at least some tree hierarchy structures and associated tree label values with a numerical value (See Abadi: col. 9, lines 66-67, col. 10, lines 10-11 and 47-50, parse tree 210 can be named using label; manipulating labels of a composite value; and applying the rules to the input patters yields a tree 1140 having labels i and k, e.g., node 1140.). 

As per claims 120-122, the claims recite an apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the apparatus comprising means for performing the functions of the steps as recited in the method claims 113-115, and rejected above, respectively.
Therefore, claims 120-122 are rejected along the same rational that rejected claims 113-115, respectively.

As per claims 127-129, the claims recite an apparatus comprising a one or more processors coupled to one or more physical memory devices performing the steps as recited in the method claims 113-115, and rejected above, respectively.


As per claims 134-135, the claims recite an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices to perform the steps as recited in the method claims 113-115, and rejected above, respectively.
Therefore, claims 134-135 are rejected along the same rational that rejected claims 113-115, respectively.

6.2. Claims 116, 118-119, 123, 125-126, 130, 132-133, 137 and 139-140 are rejected under 35 U.S.C. § 103 as being unpatentable over Simonetti, in view of Abadi, as applied to claims 113-115, 120-122, 127-129, and 134-136 above, and further in view of
Moon et al.: “APPARATUS AND METHOD FOR FIXED DELAY TREE SEARCH”, (United States Patent US l 36593 A, filed 1989-10-30; and published 1992-08-04, hereafter “Moon”).

As per claim 116, Simonetti, in view of Abadi does not explicitly teach the method of claim 115, wherein the numerical value associated with a tree hierarchy 
However, Moon teaches the method of claim 115, wherein the numerical value associated with a tree hierarchy structure and associated tree label value of the at least some tree hierarchy structures and associated tree label values is based, at least in part, upon numerical values associated with particular subtree hierarchies generated from the tree hierarchy structure (See Moon: col. 3, lines 40-43 and 51-56 implementing a fixed delay tree search on samples of the signal to determine a symbol of a given sample and then releasing that symbol and producing a correction factor corresponding to the difference between the value of the release symbol and the actual value of the sample associated with the release symbol such that the value of the next in time sample more closely approximates the value of the symbol which identifies it). 
It would have been obvious to one of the ordinary skill in the art at the time of applicant's invention was made application to combine the teachings of Moon with Simonetti in view of Abadi because Simonetti is dedicated to implementing hierarchical database for query search, Abadi is dedicated to t caching input and output data processed by computer systems and  Moon is dedicated to the use of a tree search to identify the digital information transmitted over channels, and the Simonetti in view of Abadi to expedite the navigation of trees and its subtrees based on the association of tree label values with the tree and its sub-tree structures. 

As per claim 118, Simonetti in view of Abadi, and further in view of Moon teaches the method of claim 113, further comprising: 
comparing a symbol value representing a tree hierarchy structure and associated tree label value to other symbol values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the symbol value (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time. Means for inputting samples teaches physical memory devices for the samples), 
wherein a correspondence between the symbol value and at least one of the other symbol values in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time. Means for inputting samples teaches physical memory devices for the samples), 
Moon: col. 2, lines 11-12 and 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time and the metric is the difference between the expected value for a given sample and the actual received value, squared and Means for inputting samples teaches database for the samples), and 
is indicative of one or more locations thereof in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time and the metric is the difference between the expected value for a given sample and the actual received value, squared and Means for inputting samples teaches database for the samples). 

As per claim 119, Simonetti in view of Abadi, and further in view of Moon teaches the method of claim 115, further comprising:              comparing a numerical value representing a tree hierarchy structure and associated tree label values to other numerical values stored in the database, or the portion thereof, in the one or more physical memory devices to detect a presence of the numerical value (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and 
wherein a correspondence between the numerical value and at least one of the other numerical values in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-58, an apparatus comprised of means for inputting samples to the implementing means and comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time. Means for inputting samples teaches database for the samples), 
is indicative of a presence of content in electronic content corresponding to the at least one of the other numerical values stored in the database, or the portion thereof (See Moon: col. 2, lines 11-12 and 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time and the metric is the difference between the expected value for a given sample and the actual received value, squared.), and 
is indicative of one or more locations thereof in the database, or the portion thereof (See Moon: col. 2, lines 56-60, comparing each symbol 16 of each metric 18 of each path 12 of each branch 14 with its corresponding sample in regard to time and the metric is the difference between the expected value for a given sample and the actual received value, squared). 


As per claims 123 and 125-126, the claims recite an apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the apparatus comprising means for performing the functions of the steps as recited in the method claims 116 and 118-119, and rejected above, respectively.
Therefore, claims 123 and 125-126 are rejected along the same rational that rejected claims 116 and 118-119, respectively.

As per claims 130 and 132-133, the claims recite an apparatus comprising a one or more processors coupled to one or more physical memory devices performing the steps as recited in the method claims 116 and 118-119, and rejected above, respectively.
Therefore, claims 130 and 132-133 are rejected along the same rational that rejected claims 116 and 118-119, respectively.

As per claims 137 and 149-140, the claims recite an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices to 
Therefore, claims 137 and 149-140 are rejected along the same rational that rejected claims 116 and 118-119, respectively.

6.3. Claims 117, 124, 131 and 138 are rejected under 35 U.S.C. § 103 as being unpatentable over Simonetti, in view of Abadi, as applied to claims 113-115, 120-122, 127-129, and 134-136 above, and further in view of
Guzak et al.: “SYSTEM PROVIDED CHILD WINDOW CONTROL FOR DISPLAYING ITEMS IN A HIERARCHICAL FASHION”, (United States Patent US 5838319 A, filed July 1, 1997; and issued November 17, 1998, hereafter “Guzak”).

As per claim 117, Simonetti, in view of Abadi does not explicitly teach the method of claim 114, wherein the symbol values comprise numerical values, and the method further comprises: identifying the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies according to an arrangement of subtree hierarchies.
However, Guzak teaches the method of claim 114, wherein the symbol values comprise numerical values, and the method further comprises:              identifying the at least some generated tree hierarchy structures and associated tree label values as respectively being a composite of subtree hierarchies 
It would have been obvious to one of the ordinary skill in the art at the time of applicant's invention was made application to combine the teachings of Guzak with Simonetti in view of Abadi because Simonetti is dedicated to implementing hierarchical database for query search, Abadi is dedicated to t caching input and output data processed by computer systems and Guzak is dedicated to displaying items in a hierarchical fashion in a data processing system, and the further combined teaching would have helped Simonetti in view of Abadi to improve the performance of predictive model by utilizing hierarchical list of items explicitly.
Simonetti in view of Abadi and further in view of Guzak further teaches:
the subtree hierarchies in the composite of subtree hierarchies respectively being associated with a numerical value based, at least in part, upon an association (See  Simonetti: Figs. 2B-2C and col. 8, lines 12-14 and 31-35, converting the database consists of replacing table 41 by a tree structure 50 as shown in FIG. 2C and tree structure 50 is accessed at the city level and the node corresponding to the city in question found. The node is then traced via its links to the unique identifier at level 54. The unique identifiers are then used to access the informational data in 
wherein the numerical value associated with the tree hierarchy structure and associated tree label values comprises a combination of the numerical values associated with the subtree hierarchies in the composite of subtree hierarchies (See Simonetti: Figs. 2B-2C and col. 8, lines 12-14 and 31-35, converting the database consists of replacing table 41 by a tree structure 50 as shown in FIG. 2C and tree structure 50 is accessed at the city level and the node corresponding to the city in question found. The node is then traced via its links to the unique identifier at level 54. The unique identifiers are then used to access the informational data in table 42; and Abadi: col. 11, lines 66-67 and col. 9, line 6, the nodes of the parse tree 210 can be named using labels; and a set of "name=value" associations that define the current context of interpretation for the expression). 

As per claim 124, the claim recites an apparatus to generate a complex two-dimensional graphical hierarchy for more convenient processing and/or storage, a complex two-dimensional graphical hierarchy being in the form of a tree hierarchy, the apparatus comprising means for performing the functions of the steps as recited in the method claim 117, and rejected above.


As per claim 131, the claim recites an apparatus comprising a one or more processors coupled to one or more physical memory devices performing the steps as recited in the method claim 117, and rejected above.
Therefore, claim 131 is rejected along the same rational that rejected claim 117.

As per claim 138, the claim recites an article comprising a non-transitory storage medium comprising instructions stored thereon, the instructions being executable by one or more processors of one or more computing devices to perform the steps as recited in the method claim 117, and rejected above.
Therefore, claim 138 is rejected along the same rational that rejected claim 117.
                                                References
7. 1.  The prior art made of record
     A. US-5940619-A.
     B. US-5295261-A.
     L. U.S.  Patent US-5136593-A.
     G. US-5838319-A.
7. 2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
     C. U.S. Patent Application Publication US-20030041088-A1.
     D. US-5509088-A.
     E. US-7072904-B2.
     F. U.S. Patent Application Publication US-20050027743-A1.
     H. US-5758152-A.
      I. US-6978271-B1.
      J. U.S. Patent Application Publication US-20040122844-A1.
     K. U.S. Patent Application Publication US-20020130907-A1.
Conclusions
8.1. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from 

8.2. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to 
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
January 23, 2022